Case 3:20-cv-00578-TAD-KDM Document 97 Filed 09/09/21 Page 1 of 6 PageID #: 689




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                   MONROE DIVISION

 TAYLA GREENE                                    CIVIL ACTION 3:20-CV-00578

 VERSUS                                          JUDGE TERRY ALVIN DOUGHTY

 DAKOTA DEMOSS, ET AL.                           MAG. JUDGE KAYLA D. McCLUSKY


                      HOLLINGSWORTH’S RESPONSE TO
                   PLAINTIFF’S MOTION FOR CLARIFICATION
 ______________________________________________________________________________

 MAY IT PLEASE THE COURT:

         Digital media has greatly improved the public’s access to information but has also vastly

 increased the risk of harmful exposure of potential jurors to information which could negatively

 impact a court’s ability to conduct a fair trial. Social media platforms such as Facebook, Twitter,

 Instagram, LinkedIn, and YouTube, along with search engines like Google, Yahoo, and Bing,

 provide instant access to unfiltered information. Moreover, unlike in traditional media, where a

 negative news story appeared only for a short period, negative social media posts, website content,

 and news stories now often remain searchable and sharable on the internet in perpetuity.

         The Motion for Clarification filed by Plaintiff, Tayla Greene, [ECF No. 94] presents an

 opportunity for the court to mitigate the risk of harmful exposure of potential jurors to prejudicial

 information, such as the many social media posts by Plaintiff’s counsel which disparage the

 character, reputations, and credibility of Defendants and the late Master Trooper Chris

 Hollingsworth. Darby did not oppose Plaintiff’s motion because it will allow the court to clarify

 the gag order issued on August 13, 2021[ECF No. 93] and require that Plaintiff and her legal team

 take very reasonable measures to rectify some of their past Rule 3.6 violations. Darby simply asks

 that Plaintiff and her legal team edit or delete all their public social media posts and website content


                                                    1
Case 3:20-cv-00578-TAD-KDM Document 97 Filed 09/09/21 Page 2 of 6 PageID #: 690




 which continue to pose a substantial risk of unfairly prejudicing the Defendants or impacting the

 court’s ability to conduct a fair trial. Accordingly, Defendant, Darby Hollingsworth, responds to

 the motion to request that the court clarify its gag order by expressly ordering Plaintiff and her

 legal team to search all their existing social media platforms or websites they control within a

 reasonable time to identify, edit and/or delete any statements or content which violate this Court’s

 gag order. In fact, Darby’s request to this effect by e-mail to Plaintiff’s counsel on August 18, 2021

 [ECF No. 94.1] precipitated this motion to clarify.

        In response to Darby’s request to edit or delete offending statements or content, Plaintiff

 and her legal team take the position that the gag order does not apply retroactively to offending

 statements or content which pre-date the gag order. To the contrary, Darby contends that

 retroactivity is reasonable given the egregious conduct which necessitated a gag order. Such

 violative social media posts as those identified in Darby’s motion for protective order, e.g.,

 referring to Defendants as “slave-catchers” and “murderers,” are still searchable and sharable on

 the internet. Additionally, Plaintiff’s legal team promote their anti-LEO lawsuits on a website they

 apparently control which contains searchable and shareable body worn camera video footage of

 Mr. Greene’s apprehension, which the court expressly prohibited Plaintiff’s counsel from

 disseminating to the public. 1

        The gag order covered “oral and written statements whether in person, recorded, or

 electronic.” [ECF No. 93]. Of course, an electronic statement would necessarily include social

 media posts by Plaintiff and her legal team or content on a website created and/or controlled by




 1
   See www.stopexcessiveforce.com hosted by McEldrew Young Purtell Merritt which contains a
 web page with a link entitled “Ronald Greene” which shows a substantially edited version of the
 body worn camera footage of Mr. Greene’s apprehension leaked to the Associated Press that also
 includes commentary by a purported use of force expert.


                                                   2
Case 3:20-cv-00578-TAD-KDM Document 97 Filed 09/09/21 Page 3 of 6 PageID #: 691




 Plaintiff’s counsel.

        The gag order prohibits social media posts and web content: (1) relating to the character,

 credibility, reputation, arrests, or criminal record of a party or witness in this proceeding, (2)

 accusing parties of a criminal offense, or (3) which are intended to promote violence. Darby has

 already provided numerous examples of violative social media posts by Plaintiff’s counsel.

        The gag order also prohibited showing or putting on social media any videos of the incident

 in question. At this moment, Plaintiff counsel have existing social media posts and a website where

 an edited version of the body worn camera video of the incident in question can be watched while

 reading a description of the incident by Plaintiff’s counsel or listening to some purported use of

 force expert commenting on behalf of the Associated Press.

        Made today, many of the existing social media posts and web content of Plaintiff’s counsel

 clearly violate the gag order. However, the gag order can also be reasonably interpreted to prohibit

 violative social media posts and web content which pre-date the order because the order prohibits

 any statements that Plaintiff’s counsel knows or reasonably should know will be disseminated by

 means of public communication. In the very least, Plaintiff’s counsel should know that pre-gag

 order statements and web content could still be easily disseminated in the public simply by sharing,

 retweeting, or copy/pasting a hyperlink. Given the realities of the digital age, this risk is obvious.

 Retroactive application of the gag order will mitigate the risk of dissemination of past statements

 which clearly violate the gag order. Retroactivity would also rectify past Rule 3.6 violations.

        Plaintiff’s counsel should know that past statements could be easily disseminated by anti-

 LEO activists, supporters, or proxies of Plaintiff and her legal team. Absent clarification and strict

 retroactive enforcement of the gag order, at any moment prior to or during the jury trial of this

 case, the offending statements are a mouse-click away from being disseminated by anyone who




                                                   3
Case 3:20-cv-00578-TAD-KDM Document 97 Filed 09/09/21 Page 4 of 6 PageID #: 692




 heeds the call by Plaintiff’s counsel to be “disruptive in whatever way that fits their lifestyle.” 2

         Additionally, in addition to the risk of sharing, retweeting, or copy/pasting a hyperlink by

 the public, the offending social media posts and web content could still be searched and viewed

 easily by potential jurors who simply enter the name of Plaintiff’s counsel or “Ronald Greene” in

 the search function of their own social media platforms or search engines. This risk will be present

 for as long as the offending posts and web content remain public and searchable. And this risk is

 evident because jurors are known to conduct their own research despite admonitions or instructions

 to the contrary. “The legal landscape is littered with the many instances in which the hard work of

 a judge, lawyers, and other jurors has been undone by the actions of a single juror who has taken

 it upon himself or herself to venture online and ‘research’ the issues, parties, and even evidence in

 a case, or to communicate with third parties (sometimes even one of the litigants themselves) about

 the case.” 3

         While the risk of prejudice to Darby’s right to a fair trial is mitigated with the passage of

 time as offending social media posts become deeper in search results, the risk is certainly not

 eliminated. Therefore, Darby’s request to Plaintiff’s counsel was imminently reasonable – simply

 clean up their social media platforms in compliance with Rule 3.6. Similarly, Plaintiff’s counsel

 should edit their website to delete body worn camera video of the incident which was leaked by

 someone with access to investigative materials and then released to the public after being

 substantially edited by the Associated Press.

         Plaintiff is in no position to complain about Darby’s request. Plaintiff and her legal team



 2
   https://www.facebook.com/Channel9BatonRouge/videos/529132025117512/?__tn__=K-R
 (Quote begins at 22:04)
 3
   Browning, J., ABA Journal, Voir Dire Becomes Voir Google: Ethical Concerns of 21st Century
 Jury Selection, April 25, 2019.


                                                    4
Case 3:20-cv-00578-TAD-KDM Document 97 Filed 09/09/21 Page 5 of 6 PageID #: 693




 made a deliberate and strategic decision to engage in an extensive national and local media

 campaign to disparage the character, reputations, and credibility of Defendants and Master Trooper

 Chris Hollingsworth. With the gag order, Plaintiff’s counsel are now on notice from the Court that

 many of the extrajudicial statements made during their extensive media campaign clearly violated

 Rule 3.6. Plaintiff’s counsel should also realize that the continuing public existence of offending

 extrajudicial statements poses a substantial risk of materially prejudicing the court’s ability to

 conduct a fair trial. Nevertheless, Plaintiff’s counsel refuse to voluntarily rectify the risk of harm

 posed by their Rule 3.6 violations. Instead, Plaintiff seeks an interpretation of the gag order which

 allows violative statements to be publicly accessible and easily disseminated.

        Moreover, according to the motion to clarify, Plaintiff and her legal team would shift the

 burden of policing their many past statements onto Darby and her counsel. Plaintiff contends in

 her motion that Darby should be ordered to search out and identify offensive social media posts of

 Plaintiff’s legal team, bring those posts to their attention, and let them decide whether Darby will

 need to file a motion to obtain relief from the court. But Darby should not bear this burden.

        Plaintiff’s legal team owed a professional obligation to comply with Rule 3.6, not Darby.

 And it was Plaintiff’s counsel who ignored Rule 3.6, not Darby or her counsel. Likewise, it was

 Plaintiff’s counsel, not Darby, who publicized the offending posts. Considering the abusive nature

 of their extensive media campaign to promote this case, it is certainly not unreasonable to require

 that Plaintiff’s counsel search their own social media platforms and website to identify, edit, and/or

 delete all offending statements or video within a reasonable time. Then, after a reasonable time,

 Darby could seek relief from the court if necessary to address any remaining gag order violations.




                                                   5
Case 3:20-cv-00578-TAD-KDM Document 97 Filed 09/09/21 Page 6 of 6 PageID #: 694




                                              Respectfully submitted,

                                              JEFF LANDRY
                                              ATTORNEY GENERAL

                                              BY: /s/     P. Scott Wolleson (#22691)
                                                        Special Assistant Attorney General

                                              BREITHAUPT DUBOS & WOLLESON LLC
                                              1811 Tower Drive
                                              Monroe, Louisiana 71201
                                              Telephone: (318) 322-1202
                                              Facsimile: (318) 322-1984
                                              Email: scott@bdw.law

                                              ATTORNEYS FOR HOLLINGSWORTH




                               CERTIFICATE OF SERVICE
        I hereby certify that on September 9, 2021, a copy of the foregoing Hollingsworth’s

 Response to Plaintiff’s Motion for Clarification was filed electronically with the Clerk of Court

 using the CM/ECF system. Notice of this filing will be sent to all counsel by operation of the

 court’s electronic filing system.

                                        /s/ P. Scott Wolleson




                                                 6
